UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from ­ to Commission File Number 1-1822 LACLEDE GAS COMPANY (Exact name of registrant as specified in its charter) Missouri (State of Incorporation) 43-0368139 (I.R.S. Employer Identification number) 720 Olive Street St. Louis, MO63101 (Address and zip code of principal executive offices) 314-342-0500 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [ ] is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] Smaller reporting company [ ] is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of April26,2012, there were 11,746 shares of the registrant’s Common Stock, par value $1.00 per share, outstanding, 100% of which were owned by The Laclede Group, Inc. Table of Contents TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION Item 1 Financial Statements: Statements of Income 4 Statements of Comprehensive Income 5 Balance Sheets 6-7 Statements of Cash Flows 8 Notes to Financial Statements 9-22 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-33 Item 3 Quantitative and Qualitative Disclosures About Market Risk 34 Item 4 Controls and Procedures 34 PART II.OTHER INFORMATION Item 1 Legal Proceedings 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6 Exhibits 35 SIGNATURE 36 INDEX TO EXHIBITS 37 2 Table of Contents PART I. FINANCIAL INFORMATION The interim financial statements included herein have been prepared by Laclede Gas Company (Laclede Gas or the Utility), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Utility’s Form 10-K for the fiscal year ended September30,2011. 3 Table of Contents Item 1. Financial Statements LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended March 31, March 31, (Thousands) Operating Revenues: Utility $ Other — — Total Operating Revenues Operating Expenses: Utility Natural and propane gas Other operation expenses Maintenance Depreciation and amortization Taxes, other than income taxes Total Utility Operating Expenses Other 51 (5 ) — Total Operating Expenses Operating Income Other Income and (Income Deductions) – Net Interest Charges: Interest on long-term debt Other interest charges Total Interest Charges Income Before Income Taxes Income Tax Expense Net Income $ See Notes to Financial Statements. 4 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended March 31, March 31, (Thousands) Net Income $ Other Comprehensive Income (Loss), Before Tax: Net gains (losses) on cash flow hedging derivative instruments: Net hedging gain arising during period 83 Reclassification adjustment for losses (gains) included in net income 11 ) (3 ) ) Net unrealized gains on cash flow hedgingderivative instruments 94 Defined benefit pension and other postretirement plans: Net actuarial loss arising during the period ) — ) — Amortization of actuarial loss included in net periodic pension and postretirement benefit cost Net defined benefit pension and other postretirement plans Other Comprehensive Income, Before Tax Income Tax Expense Related to Items of Other Comprehensive Income Other Comprehensive Income, Net of Tax Comprehensive Income $ See Notes to Financial Statements. 5 Table of Contents LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) Mar. 31, Sept. 30, Mar. 31, (Thousands) ASSETS Utility Plant $ $ $ Less:Accumulated depreciation and amortization Net Utility Plant Other Property and Investments Current Assets: Cash and cash equivalents Accounts receivable: Utility Non-utility Associated companies Other Allowance for doubtful accounts ) ) ) Delayed customer billings — Inventories: Natural gas stored underground at LIFO cost Propane gas at FIFO cost Materials and supplies at average cost Derivative instrument assets — Unamortized purchased gas adjustments Deferred income taxes — — Prepayments and other Total Current Assets Deferred Charges: Regulatory assets Other Total Deferred Charges Total Assets $ $ $ 6 Table of Contents LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) Mar. 31, Sept. 30, Mar. 31, (Thousands, except share amounts) CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (11,746, 11,717, and 11,694 shares issued, respectively) $ $ $ Retained earnings Accumulated other comprehensive loss ) ) ) Total Common Stock Equity Long-term debt(less current portion) Total Capitalization Current Liabilities: Notes payable — — Notes payable – associated companies Accounts payable Accounts payable – associated companies Advance customer billings — — Current portion of long-term debt — — Wages and compensation accrued Dividends payable Customer deposits Interest accrued Taxes accrued Deferred income taxes — Other Total Current Liabilities Deferred Credits and Other Liabilities: Deferred income taxes Unamortized investment tax credits Pension and postretirement benefit costs Asset retirement obligations Regulatory liabilities Other Total Deferred Credits and Other Liabilities Commitments and Contingencies (Note 8) Total Capitalization and Liabilities $ $ $ See Notes to Financial Statements. 7 Table of Contents LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended March 31, (Thousands) Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes and investment tax credits ) Other – net ) ) Changes in assets and liabilities: Accounts receivable – net ) ) Unamortized purchased gas adjustments Deferred purchased gas costs ) Accounts payable ) Delayed customer billings - net ) ) Taxes accrued Natural gas stored underground Other assets and liabilities ) Net cash provided by operating activities Investing Activities: Capital expenditures ) ) Other investments ) ) Net cash used in investing activities ) ) Financing Activities: Maturity of first mortgage bonds — ) Repayment of short-term debt - net ) ) Borrowings from Laclede Group Repayment of borrowings from Laclede Group ) ) Changes in book overdrafts ) Dividends paid ) ) Issuance of common stock to Laclede Group Excess tax benefits from stock-based compensation Other ) ) Net cash used in financing activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ $ Income taxes ) ) See Notes to Financial Statements. 8 Table of Contents LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying unaudited financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. Laclede Gas is a wholly owned subsidiary of The Laclede Group Inc. (Laclede Group). This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in the Utility’s Fiscal Year2011 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between Laclede Gas and its affiliates as well as intercompany balances on Laclede Gas’ Balance Sheets have not been eliminated from the Laclede Gas financial statements. Transactions with associated companies include sales of natural gas from Laclede Gas to Laclede Energy Resources, Inc. (LER), sales of natural gas from LER to Laclede Gas, and transportation services provided by Laclede Pipeline Company to Laclede Gas. Sales of natural gas from Laclede Gas to LER were negligible for the six months ended March 31, 2012 and were $1.6 million for the same period last year. Sales of natural gas from LER to Laclede Gas during the six months ended March 31, 2012 and 2011 totaled $8.5 million and $12.5 million, respectively. Transportation services provided by Laclede Pipeline Company to Laclede Gas totaled $0.5 million for the six months ended March 31, 2012 and 2011. Laclede Gas provides administrative and general support to affiliates. All such costs, which are not material, are billed to the appropriate affiliates. Also, Laclede Group may charge or reimburse Laclede Gas for certain tax-related amounts. Unpaid balances relating to these activities are reflected in the Laclede Gas Balance Sheets as Accounts receivable-Associated companies or as Accounts payable-associated companies. Additionally, Laclede Gas may, on occasion, borrow funds from Laclede Group. Unpaid balances relating to this arrangement, if any, are reflected in Notes payable-associated companies. Laclede Gas had outstanding borrowings from Laclede Group under a revolving credit note of $107.5 million, $52.9 million, and $72.7 million at March 31, 2012, September 30, 2011, and March 31, 2011, respectively. The interest rate on these borrowings was 0.3% at March 31, 2012, September 30, 2011, and March31,2011. Advances under this note are due and payable on demand. REVENUE RECOGNITION - Laclede Gas reads meters and bills its customers on monthly cycles. The Utility records its utility operating revenues from gas sales and transportation services on an accrual basis that includes estimated amounts for gas delivered, but not yet billed. The accruals for unbilled revenues are reversed in the subsequent accounting period when meters are actually read and customers are billed. The amounts of accrued unbilled revenues at March 31, 2012 and 2011, for the Utility, were $13.0 million and $29.0 million, respectively. The amount of accrued unbilled revenue at September30,2011 was $11.8 million. GROSS RECEIPTS TAXES - Gross receipts taxes associated with Laclede Gas’ natural gas utility service are imposed on the Utility and billed to its customers. These amounts are recorded gross in the Statements of Income. Amounts recorded in Utility Operating Revenues for the quarters ended March 31, 2012 and 2011 were $15.5 million and $20.3 million, respectively. Amounts recorded in Utility Operating Revenues for the six months ended March31,2012 and 2011 were $25.7 million and $31.6 million, respectively. Gross receipts taxes are expensed by the Utility and included in the Taxes, other than income taxes line. 9 Table of Contents STOCK-BASED COMPENSATION – Officers and employees of Laclede Gas, as determined by the Compensation Committee of Laclede Group’s Board of Directors, are eligible to be selected for awards under the Laclede Group 2006 Equity Incentive Plan (2006 Plan). For Laclede Group’s non-employee directors, shares were awarded under the Restricted Stock Plan for Non-Employee Directors prior to February1,2012, but any future awards will be granted under the 2006 Plan, as a result of Plan amendments approved by Laclede Group’s shareholders. Refer to Note 1 of the Notes to Financial Statements included in Laclede Gas’ Form 10-K for the fiscal year ended September30,2011 for descriptions of these plans. For awards made to its employees, the Utility records its allocation of compensation cost from Laclede Group with a corresponding increase to additional paid-in capital. The amounts of compensation cost allocated to the Utility for share-based compensation arrangements are presented below: Three Months Ended Six Months Ended March 31, March 31, (Thousands) Total equity compensation cost $ Compensation cost capitalized ) Compensation cost recognized in net income Income tax benefit recognized in net income ) Compensation cost recognized in net income, net of income tax $ As of March 31, 2012, there was $4.7 million in unrecognized compensation cost related to nonvested share-based compensation arrangements that is expected to be allocated to the Utility over a weighted average period of 2.5years. NEW ACCOUNTING STANDARDS – In May2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, “Amendments to Achieve Common Fair Value Measurement Disclosure Requirements in U.S. GAAP and IFRSs.” This ASU amends Accounting Standards Codification (ASC) Topic 820, “Fair Value Measurements and Disclosures,” to improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS). The ASU does not change what items are measured at fair value, but instead makes various changes to the guidance pertaining to how fair value is measured. Additionally, the ASU sets forth additional disclosure requirements, including additional information about Level 3 fair value measurements. Many of the amendments in this ASU are changes to align the wording in U.S. GAAP with IFRS and, as such, are not intended to result in a change in the application of the guidance. The Utility’s adoption of the guidance in this ASU on a prospective basis in the second quarter of fiscal year 2012 had no impact on its financial condition or results of operations, but certain additional disclosures have been presented as required. In June2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income,” to amend ASC Topic 220, “Comprehensive Income,” by changing certain financial statement presentation requirements. Under the amended guidance, entities may either present a single continuous statement of comprehensive income or, consistent with the Utility’s current presentation, provide separate but consecutive statements (a statement of income and a statement of comprehensive income). ASU No. 2011-05 would have required that, regardless of the method chosen, reclassification adjustments from other comprehensive income to net income be presented on the face of the financial statements, displaying the effect on both net income and other comprehensive income. However, in December 2011, the FASB issued ASU No. 2011-12 to defer the effective date of this particular requirement while it reconsiders this provision of the guidance. The amendments in these ASUs do not change the items that are required to be reported in other comprehensive income and, accordingly, will not impact total net income, comprehensive income, or earnings per share. 10 Table of Contents In December 2011, the FASB issued ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities,” to amend ASC Topic 210, “Balance Sheet,” to require additional disclosures about financial instruments and derivative instruments that have been presented on a net basis (offset) in the balance sheet. Additionally, information about financial instruments and derivative instruments that are subject to enforceable master netting arrangements or similar agreements, irrespective of whether they are presented net in the balance sheet, is required to be disclosed. The ASU impacts disclosures only and will not require any changes to financial statement presentation. The Utility will present the new disclosures retrospectively beginning in the first quarter of fiscal year 2014. 2. PENSION PLANS AND OTHER POSTRETIREMENT BENEFITS Pension Plans Laclede Gas has non-contributory, defined benefit, trusteed forms of pension plans covering substantially all employees. Plan assets consist primarily of corporate and U.S. government obligations and equity market exposure achieved through derivative instruments. Pension costs for the quarters ended March31,2012 and 2011 were $7.6 million and $4.2 million, respectively, including amounts charged to construction. Pension costs for the six months ended March31,2012 and 2011 were $11.8 million and $5.8 million, respectively, including amounts charged to construction. The net periodic pension costs include the following components: Three Months Ended Six Months Ended March 31, March 31, (Thousands) Service cost – benefits earned during the period $ Interest cost on projected benefit obligation Expected return on plan assets ) Amortization of prior service cost Amortization of actuarial loss Loss on lump-sum settlement — — Sub-total Regulatory adjustment ) Net pension cost $ Pursuant to the provisions of the Laclede Gas pension plans, pension obligations may be satisfied by lump-sum cash payments. Pursuant to a Missouri Public Service Commission (MoPSC or Commission) Order, lump-sum payments are recognized as settlements (which can result in gains or losses) only if the total of such payments exceeds 100% of the sum of service and interest costs. Lump-sum payments recognized as settlements were $6.4 million during the six months ended March 31, 2012. No lump-sum payments were recognized as settlements during the six months ended March31,2011. Pursuant to a MoPSC Order, the return on plan assets is based on the market-related value of plan assets implemented prospectively over a four-year period. Gains or losses not yet includible in pension cost are amortized only to the extent that such gain or loss exceeds 10% of the greater of the projected benefit obligation or the market-related value of plan assets. Such excess is amortized over the average remaining service life of active participants. The recovery in rates for the Utility’s qualified pension plans is based on an annual allowance of $4.8 million effective August1,2007 and $15.5 million effective January1,2011. The difference between these amounts and pension expense as calculated pursuant to the above and that otherwise would be included in the Statements of Income and Statements of Comprehensive Income is deferred as a regulatory asset or regulatory liability. The funding policy of Laclede Gas is to contribute an amount not less than the minimum required by government funding standards, nor more than the maximum deductible amount for federal income tax purposes. Fiscal year 2012 contributions to the pension plans through March31,2012 were $22.9 million to the qualified trusts and approximately $2.0 million to the non-qualified plans. Contributions to the pension plans for the remaining six months of fiscal year2012 are anticipated to be at least $10.5 million to the qualified trusts and $4.7 million to the non-qualified plans. 11 Table of Contents Postretirement Benefits Laclede Gas provides certain life insurance benefits at retirement. Medical insurance is available after early retirement until age 65. The transition obligation not yet includible in postretirement benefit cost is being amortized over 20 years. Postretirement benefit costs for both the quarters ended March31,2012 and 2011 were $2.4 million, including amounts charged to construction. Postretirement benefit costs for the six months ended March31,2012 and 2011 were $4.8 million and $4.3 million, respectively, including amounts charged to construction. Net periodic postretirement benefit costs consisted of the following components: Three Months Ended Six Months Ended March 31, March 31, (Thousands) Service cost – benefits earned during the period $ Interest cost on accumulated postretirement benefit obligation Expected return on plan assets ) Amortization of transition obligation 34 34 68 68 Amortization of prior service credit ) Amortization of actuarial loss Sub-total Regulatory adjustment ) Net postretirement benefit cost $ Missouri state law provides for the recovery in rates of costs accrued pursuant to GAAP provided that such costs are funded through an independent, external funding mechanism. Laclede Gas established Voluntary Employees’ Beneficiary Association (VEBA) and Rabbi trusts as its external funding mechanisms. VEBA and Rabbi trusts’ assets consist primarily of money market securities and mutual funds invested in stocks and bonds. Pursuant to a MoPSC Order, the return on plan assets is based on the market-related value of plan assets implemented prospectively over a four-year period. Gains and losses not yet includible in postretirement benefit cost are amortized only to the extent that such gain or loss exceeds 10% of the greater of the accumulated postretirement benefit obligation or the market-related value of plan assets. Such excess is amortized over the average remaining service life of active participants. The recovery in rates for the Utility’s postretirement benefit plans is based on an annual allowance of $7.6 million effective August1,2007 and $9.5 million effective January1,2011. The difference between these amounts and postretirement benefit cost based on the above and that otherwise would be included in the Statements of Income and Statements of Comprehensive Income is deferred as a regulatory asset or regulatory liability. Laclede Gas’ funding policy is to contribute amounts to the trusts equal to the periodic benefit cost calculated pursuant to GAAP as recovered in rates. Fiscal year 2012 contributions to the postretirement plans through March31,2012 were $3.0 million to the qualified trusts and approximately $0.1 million paid directly to participants from Laclede Gas’ funds. Contributions to the postretirement plans for the remaining six months of fiscal year 2012 are anticipated to be $9.0million to the qualified trusts and $0.2 million paid directly to participants from Laclede Gas’ funds. 12 Table of Contents 3. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts and estimated fair values of financial instruments not measured at fair value on a recurring basis are as follows: Classification of Estimated Fair Value (a) (Thousands) Carrying Amount Fair Value Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) As of March 31, 2012 Cash and cash equivalents $ 16 $ — Short-term debt — — Long-term debt, including current portion — — As of September30,2011 Cash and cash equivalents $ $ Short-term debt Long-term debt As of March 31, 2011 Cash and cash equivalents $ $ Short-term debt Long-term debt (a) The Utility adopted the provisions of ASU 2011-04 (ASC Topic 820) in the second quarter of fiscal year 2012 on a prospective basis. Accordingly, disclosures for prior periods are not required to be presented. The carrying amounts for cash and cash equivalents and short-term debt approximate fair value due to the short maturity of these instruments. The fair values of long-term debt are estimated based on market prices for similar issues. Refer to Note 4, Fair Value Measurements, for information on financial instruments measured at fair value on a recurring basis. 13 Table of Contents 4. FAIR VALUE MEASUREMENTS The following table categorizes the assets and liabilities in the Balance Sheets that are accounted for at fair value on a recurring basis in periods subsequent to initial recognition. (Thousands) Quoted Prices in Active Markets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Effects of Netting and Cash Margin Receivables /Payables Total As of March 31, 2012 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — ) — NYMEX gasoline and heating — — oil contracts 81 — — ) — Total $ $ — $ — $ ) $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — As of September30,2011 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — NYMEX gasoline and heating oil contracts 19 — — Total $ $ — $ — $ $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — NYMEX gasoline and heating oil contracts — — ) — Total $ $ — $ — $ ) $ — As of March 31, 2011 Assets U. S. Stock/Bond Mutual Funds $ $ — $ — $ — $ NYMEX natural gas contracts — — NYMEX gasoline and heating oil contracts — — ) Total $ $ — $ — $ $ Liabilities NYMEX natural gas contracts $ $ — $ — $ ) $ — 14 Table of Contents The mutual funds included in Level 1 are valued based on exchange-quoted market prices of identical securities. Derivative instruments included in Level 1 are valued using quoted market prices on the New York Mercantile Exchange (NYMEX). The Utility’s policy is to recognize transfers between the levels of the fair value hierarchy, if any, as of the beginning of the interim reporting period in which circumstances change or events occur to cause the transfer. The mutual funds are included in the Other investments line of the Balance Sheets. Derivative assets and liabilities, including receivables and payables associated with cash margin requirements, are presented net in the Balance Sheets when a legally enforceable netting agreement exists between Laclede Gas and the counterparty to a derivative contract. For additional information on derivative instruments, see Note 5, Derivative Instruments and Hedging Activities. 5. DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Laclede Gas has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing price risk associated with purchasing natural gas on behalf of its customers. This policy prohibits speculation and permits the Utility to hedge up to 70% of its normal volumes purchased for up to a 36-month period. Costs and cost reductions, including carrying costs, associated with the Utility’s use of natural gas derivative instruments are allowed to be passed on to the Utility’s customers through the operation of its Purchased Gas Adjustment (PGA) Clause, through which the MoPSC allows the Utility to recover gas supply costs, subject to prudence review by the MoPSC. Accordingly, Laclede Gas does not expect any adverse earnings impact as a result of the use of these derivative instruments. The Utility does not designate these instruments as hedging instruments for financial reporting purposes because gains or losses associated with the use of these derivative instruments are deferred and recorded as regulatory assets or regulatory liabilities pursuant to ASC Topic 980, “Regulated Operations,” and, as a result, have no direct impact on the Statements of Income. The timing of the operation of the PGA Clause may cause interim variations in short-term cash flows, because the Utility is subject to cash margin requirements associated with changes in the values of these instruments. Nevertheless, carrying costs associated with such requirements are recovered through the PGA Clause. From time to time, Laclede Gas purchases NYMEX futures and options contracts to help stabilize operating costs associated with forecasted purchases of gasoline and diesel fuels used to power vehicles and equipment used in the course of its business. At March 31, 2012, Laclede Gas held 0.1 million gallons of gasoline futures contracts at an average price of $2.99 per gallon and 0.3 million gallons of gasoline options contracts. Most of these contracts, the longest of which extends to September 2012, are designated as cash flow hedges of forecasted transactions pursuant to ASC Topic 815, “Derivatives and Hedging.” The gains or losses on these derivative instruments are not subject to the Utility’s PGA Clause. Derivative instruments designated as cash flow hedges of forecasted transactions are recognized on the Balance Sheets at fair value and the change in the fair value of the effective portion of these hedge instruments is recorded, net of tax, in other comprehensive income (OCI). Accumulated other comprehensive income (AOCI) is a component of Total Common Stock Equity. Amounts are reclassified from AOCI into earnings when the hedged items affect net income, using the same revenue or expense category that the hedged item impacts. Based on market prices at March 31, 2012, it is expected that essentially no net amount will be reclassified into the Statements of Income during the next twelve months. Cash flows from hedging transactions are classified in the same category as the cash flows from the items that are being hedged in the Statements of Cash Flows. The Utility’s derivative instruments consist primarily of NYMEX positions. The NYMEX is the primary national commodities exchange on which natural gas derivatives are traded. Open NYMEX natural gas futures positions at March31,2012 were as follows: MMBtu (millions) Avg. Price Per MMBtu Open long futures positions Fiscal 2012 $ Fiscal 2013 Fiscal 2014 15 Table of Contents At March 31, 2012, Laclede Gas also had 11.8 million MMBtu of other price mitigation in place through the use of NYMEX natural gas option-based strategies. The Effect of Derivative Instruments on the Statements of Income and Statements of Comprehensive Income Three Months Ended Six Months Ended Location of Gain (Loss) March 31, March 31, (Thousands) Recorded in Income Derivatives in Cash Flow Hedging Relationships NYMEX gasoline and heating oil contracts: Effective portion of gain recognized in OCI on derivatives $ 83 $ $ $ Effective portion of gain (loss) reclassified from AOCI to income Utility – Other Operation Expenses ) 72 3 Ineffective portion of gain on derivatives recognized in income Utility – Other Operation Expenses 28 19 34 48 Derivatives Not Designated as Hedging Instruments * NYMEX gasoline and heating oil contracts: Gain recognized in income on derivative Other Income and (Income Deductions) – Net $ 12 $ 47 $ 13 $ 63 * Gains and losses on Laclede Gas’ natural gas derivative instruments, which are not designated as hedging instruments for financial reporting purposes, are deferred pursuant to the Utility’s PGA Clause and initially recorded as regulatory assets or regulatory liabilities. These gains and losses are excluded from the table above because they have no direct impact on the Statements of Income. Such amounts are recognized in the Statements of Income as a component of Utility Natural and Propane Gas operating expenses when they are recovered through the PGA Clause and reflected in customer billings. 16 Table of Contents Fair Value of Derivative Instruments in the Balance Sheet at March 31, 2012 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX gasoline and heating oil contracts Accounts Receivable – Other $ 72 Accounts Receivable - Other $ — Derivatives not designated as hedging instruments NYMEX natural gas contracts Accounts Receivable – Other Accounts Receivable – Other NYMEX gasoline and heating oil contracts Accounts Receivable – Other 9 Accounts Receivable – Other — Sub-total Total derivatives $ $ Fair Value of Derivative Instruments in the Balance Sheet at September 30, 2011 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX gasoline and heating oil contracts Derivative Instrument Assets $ 15 Derivative Instrument Assets $ Derivatives not designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets Derivative Instrument Assets Other Deferred Charges — Other Deferred Charges NYMEX gasoline and heating oil contracts Derivative Instrument Assets 4 Derivative Instrument Assets 7 Sub-total Total derivatives $ $ Fair Value of Derivative Instruments in the Balance Sheet at March 31, 2011 Asset Derivatives Liability Derivatives (Thousands) Balance Sheet Location Fair Value * Balance Sheet Location Fair Value * Derivatives designated as hedging instruments NYMEX gasoline and heating oil contracts Derivative Instrument Assets $ Derivative Instrument Assets $ — Derivatives not designated as hedging instruments NYMEX natural gas contracts Derivative Instrument Assets Derivative Instrument Assets Other Deferred Charges Other Deferred Charges — NYMEX gasoline and heating oil contracts Derivative Instrument Assets 28 Derivative Instrument Assets — Sub-total Total derivatives $ $ * The fair values of Asset Derivatives and Liability Derivatives exclude the fair value of cash margin receivables or payables with counterparties subject to netting arrangements. Fair value amounts of derivative contracts (including the fair value amounts of cash margin receivables and payables) for which there is a legal right to set off are presented net on the Balance Sheets. As such, the gross balances presented in the table above are not indicative of the Utility’s net economic exposure. Refer to Note 4, Fair Value Measurements, for information on the valuation of derivative instruments. 17 Table of Contents Following is a reconciliation of the amounts in the tables above to the amounts presented in the Balance Sheets: Mar. 31, Sept. 30, Mar. 31, (Thousands) Fair value of asset derivatives presented above $ $ $ Fair value of cash margin receivables offset with derivatives Netting of assets and liabilities with the same counterparty ) ) ) Total $ — $ $ Derivative Instrument Assets, per Balance Sheets: Derivative instrument assets $ — $ $ Other deferred charges — Total $ — $ $ Fair value of liability derivatives presented above $ $ $ Fair value of cash margin payables offset with derivatives — — 39 Netting of assets and liabilities with the same counterparty ) ) ) Derivative instrument liabilities, per Balance Sheets* $ — $ — $ — * Included in the Other line of the Current Liabilities section 6. OTHER INCOME AND (INCOME DEDUCTIONS) – NET Three Months Ended Six Months Ended March 31, March 31, (Thousands) Interest income $ Net investment gain Other income 11 61 11 74 Other income deductions ) ) Other Income and (Income Deductions) – Net $ 18 Table of Contents 7. INFORMATION BY OPERATING SEGMENT The Regulated Gas Distribution segment consists of the regulated operations of Laclede Gas. The Non-Regulated Other segment includes Laclede Gas’ non-regulated business activities, which are comprised of its non-regulated propane sales transactions and its propane storage and related services. Accounting policies are described in Note 1. There are no material intersegment revenues. Management evaluates the performance of the operating segments based on the computation of net economic earnings. Net economic earnings exclude from reported net income the after-tax impacts of net unrealized gains and losses and other timing differences associated with energy-related transactions. Net economic earnings will also exclude, if applicable, the after-tax impact of costs related to acquisition, divestiture, and restructuring activities. Regulated Non- Gas Regulated (Thousands) Distribution Other Eliminations Total Three Months Ended March31, 2012 Operating revenues $ $ $ — $ Net Economic Earnings — Total assets — Six Months Ended March31, 2012 Operating revenues $ $ $ — $ Net Economic Earnings — Total assets — Three Months Ended March31, 2011 Operating revenues $ $ — $ — $ Net Economic Earnings — — Total assets — Six Months Ended March31, 2011 Operating revenues $ $ — $ — $ Net Economic Earnings — — Total assets — Reconciliation of Net Economic Earnings to Net Income Three Months Ended Six Months Ended March 31, March 31, (Thousands) Total Net Economic Earnings above $ Add: Unrealized gain on energy-related derivative contracts, net of tax 17 29 20 50 Net Income $ 19 Table of Contents 8. COMMITMENTS AND CONTINGENCIES Commitments Laclede Gas has entered into various contracts, expiring on dates through 2017, for the storage, transportation, and supply of natural gas. Minimum payments required under the contracts in place at March 31, 2012 are estimated at approximately $169 million. Additional contracts are generally entered into prior to or during the heating season. Laclede Gas recovers its costs from customers in accordance with the PGA Clause. During fiscal2011, the Utility initiated a multi-year project to replace its existing work management, financial, and supply chain software applications to enhance its technology, customer service, and business processes. At March31,2012, the Utility was contractually committed to costs of approximately $7 million related to this project, with additional expenditures to be incurred throughout the project’s life. Contingencies Laclede Gas owns and operates natural gas distribution, transmission, and storage facilities, the operations of which are subject to various environmental laws, regulations, and interpretations. While environmental issues resulting from such operations arise in the ordinary course of business, such issues have not materially affected Laclede Gas’ financial position and results of operations. As environmental laws, regulations, and their interpretations change, however, Laclede Gas may be required to incur additional costs. Similar to other natural gas utility companies, Laclede Gas faces the risk of incurring environmental liabilities. In the natural gas industry, these are typically associated with sites formerly owned or operated by gas distribution companies like Laclede Gas and/or its predecessor companies at which manufactured gas operations took place. At this time, Laclede Gas has identified three former manufactured gas plant (MGP) sites where costs have been incurred and claims have been asserted: one in Shrewsbury, Missouri and two in the City of St. Louis, Missouri. With regard to the former MGP site located in Shrewsbury, Missouri, Laclede Gas and state and federal environmental regulators agreed upon certain remedial actions to a portion of the site in a 1999 Administrative Order on Consent (AOC), which actions have been completed. On September22,2008, EPA Region VII issued a letter of Termination and Satisfaction terminating the AOC. However, if after this termination of the AOC, regulators require additional remedial actions, or additional claims are asserted, Laclede Gas may incur additional costs. One of the sites located in the City of St. Louis is currently owned by a development agency of the City, which, together with other City development agencies, has selected a developer to redevelop the site. In conjunction with this redevelopment effort, Laclede Gas and another former owner of the site entered into an agreement (Remediation Agreement) with the City development agencies, the developer, and an environmental consultant that obligates one of the City agencies and the environmental consultant to remediate the site and obtain a No Further Action letter from the Missouri Department of Natural Resources. The Remediation Agreement also provides for a release of Laclede Gas and the other former site owner from certain liabilities related to the past and current environmental condition of the site and requires the developer and the environmental consultant to maintain certain insurance coverages, including remediation cost containment, premises pollution liability, and professional liability. The operative provisions of the Remediation Agreement were triggered on December20,2010, on which date Laclede Gas and the other former site owner, as full consideration under the Remediation Agreement, paid a small percentage of the cost of remediation of the site. The amount paid by Laclede Gas, which is its only monetary obligation under the Remediation Agreement, did not materially impact the financial condition, results of operations, or cash flows of Laclede Gas. Laclede Gas has not owned the other site located in the City of St. Louis for many years. In a letter dated June29,2011, the Attorney General for the State of Missouri informed Laclede Gas that the Missouri Department of Natural Resources had completed an investigation of the site. The Attorney General requested that Laclede Gas participate in the follow up investigations of the site. In a letter dated January 10, 2012, the Utility stated that it would participate in future environmental response activities at the site assuming that other potentially responsible parties are willing to contribute to such efforts in a meaningful and equitable fashion. 20 Table of Contents To date, amounts required for remediation at these sites have not been material. However, the amount of costs relative to future remedial actions at these and other sites is unknown and may be material. Laclede Gas has notified its insurers that it seeks reimbursement for costs incurred in the past and future potential liabilities associated with the MGP sites. While some of the insurers have denied coverage and reserved their rights, Laclede Gas continues to discuss potential reimbursements with them. In 2005, the Utility’s outside consultant completed an analysis of the MGP sites to determine cost estimates for a one-time contractual transfer of risk from each of the Utility’s insurers of environmental coverage for the MGP sites. That analysis demonstrated a range of possible future expenditures to investigate, monitor, and remediate these MGP sites from $5.8 million to $36.3 million based upon then currently available facts, technology, and laws and regulations. The actual costs that Laclede Gas may incur could be materially higher or lower depending upon several factors, including whether remedial actions will be required, final selection and regulatory approval of any remedial actions, changing technologies and governmental regulations, the ultimate ability of other potentially responsible parties to pay, the successful completion of remediation efforts required by the Remediation Agreement described above, and any insurance recoveries. Costs associated with environmental remediation activities are accrued when such costs are probable and reasonably estimable. Laclede Gas anticipates that any costs it may incur in the future to remediate these sites, less any amounts received as insurance proceeds or as contributions from other potentially responsible parties, would be deferred and recovered in rates through periodic adjustments approved by the MoPSC. Accordingly, any potential liabilities that may arise associated with remediating these sites are not expected to have a material impact on the future financial position and results of operations of Laclede Gas. On December28,2006, the MoPSC Staff proposed a disallowance of $7.2 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal year 2005, which the Staff later reduced to a $1.7 million disallowance pertaining to Laclede Gas’ purchase of gas from a marketing affiliate, LER. The MoPSC Staff has also proposed disallowances of $2.8 million and $1.5 million of gas costs relating to Laclede Gas purchases of gas supply from LER for fiscal years 2006 and 2007, respectively. The MoPSC Staff proposed a number of non-monetary recommendations, based on its review of gas costs for fiscal years 2008 and 2009. Laclede Gas believes that the proposed disallowances lack merit and is vigorously opposing these adjustments in proceedings before the MoPSC. As such, no amount has been recorded in the financial statements for these proposed disallowances. In connection with the affiliate transactions mentioned above, on July7,2010, the MoPSC Staff filed a complaint against Laclede Gas alleging that, by stating that it was not in possession of proprietary LER documents, Laclede Gas violated the MoPSC Order authorizing the holding company structure (2001 Order). Laclede Gas counterclaimed that the Staff failed to adhere to the pricing provisions of the MoPSC’s affiliate transaction rules and Laclede Gas’ Cost Allocation Manual. By orders dated November 3, 2010 and February4,2011, respectively, the MoPSC dismissed Laclede’s counterclaim and granted summary judgment to Staff, finding that Laclede Gas violated the terms of the 2001 Order and authorizing its General Counsel to seek penalties in court against Laclede Gas. On March30,2011, Laclede Gas sought review of the February4 Order with the Missouri Cole County Circuit Court. On May19,2011, the Commission’s General Counsel filed a petition with the Cole County Circuit Court seeking penalties in connection with the Commission’s February4 Order. On July7,2011, the Circuit Court Judge signed an agreed Order holding the penalty case in abeyance while the February4 Order is appealed. On December 21, 2011, the Circuit Court reversed both the MoPSC’s November 3, 2010 Order and its February 4, 2011 Order. The MoPSC appealed and the matter is currently before the Western District Court of Appeals. Subsequent to the July7,2010 complaint, the MoPSC Staff filed a related complaint on October6,2010 against Laclede Gas, LER, and Laclede Group, alleging that the Utility has failed to comply with the MoPSC’s affiliate transaction rules. LER and Laclede Group both filed motions to be dismissed from the proceeding, which were granted by the Commission on December22,2010. On January26,2011, the Commission also dismissed certain counts of the complaint against Laclede Gas. The remaining counts and a counterclaim against the Staff, filed by Laclede Gas, are still pending before the Commission. Laclede Gas believes that the complaint lacks merit and is vigorously opposing it. On June29,2010, the Office of Federal Contract Compliance Programs issued a Notice of Violations to Laclede Gas alleging lapses in certain employment selection procedures during a two-year period ending in February2006. The Utility believes that the allegations lack merit and is vigorously defending its position. Management, after discussion with counsel, believes that the final outcome of these matters will not have a material effect on the financial position and results of operations of the Utility. 21 Table of Contents As discussed in Note 5, Derivative Instruments and Hedging Activities, Laclede Gas enters into NYMEX exchange-traded derivative instruments. Previously, these instruments were held in accounts at MF Global, Inc. On October31,2011, affiliated entities of MF Global filed a Chapter 11 petition at the U.S. Bankruptcy Court in the Southern District of New York. Subsequently, the court-appointed bankruptcy trustee transferred all of the open positions and a significant portion of the margin deposits of Laclede Gas to a new brokerage firm. As of April 26, 2012, the Utility had $1.5 million on deposit with MF Global in customer-segregated accounts that remain unavailable to the Utility pending final resolution by the bankruptcy trustee. While the Utility’s exposure at this time is not considered material, management is unable to predict when, or to what extent, these remaining funds will be returned. Laclede Gas is involved in other litigation, claims, and investigations arising in the normal course of business. Management, after discussion with counsel, believes that the final outcome will not have a material effect on the financial position, results of operations, or cash flows of the Utility. 9. SUBSEQUENT EVENT On April 26, 2012, Steven P. Rasche was appointed Chief Financial Officer and principal accounting officer of Laclede Gas effective May 1, 2012. On April27, 2012, Laclede Group announced a new organizational structure that will position it to grow through execution of four strategic imperatives: 1) develop and invest in emerging technologies, 2) pursue growth through the acquisition of businesses to which the Laclede Group can apply its operating model, 3)invest in infrastructure, and 4) leverage current business unit competencies to enhance growth.Laclede Group’s Board of Directors approved the following appointments and promotions effective May 1, 2012.These executives also currently serve as directors or officers of Laclede Gas. • Michael R. Spotanski will be appointed to the newly created position of Senior Vice President, Chief Integration and Innovation Officer.In his new role, Mr. Spotanski will lead Laclede Group’s efforts to integrate regulated natural gas distribution utilities and other businesses that it acquires as part of its growth strategy, as well as its efforts to develop and invest in emerging technologies.Currently, Mr. Spotanski is Senior Vice President Operations and Marketing of Laclede Gas.Until a new operating officer is appointed for Laclede Gas, Mr. Spotanski will continue to manage operations at Laclede Gas along with Suzanne Sitherwood who will remain President of Laclede Gas. • Mark C. Darrell will be appointed to the position of Senior Vice President, General Counsel and Chief Compliance Officer.In this role, Mr. Darrell will supervise Laclede Group’s corporate legal functions, including mergers and acquisition support, litigation, regulatory affairs, contracts and environmental matters.He will also be responsible for the Laclede Group’s corporate compliance. • Mary C. Kullman will be promoted to Senior Vice President, Chief Administrative Officer and Corporate Secretary.In her new role, Ms. Kullman’s responsibilities will include overseeing corporate communications, marketing and branding; the development and implementation of standards for shared services, enterprise risk management and internal audit.She will retain her current role as corporate secretary and responsibility for corporate governance, securities and ethics. • Steven P. Rasche will be promoted to Senior Vice President, Finance and Accounting and will serve as principal accounting officer for Laclede Group.Mr.Rasche’s responsibilities will include accounting, financial reporting and analysis, treasury, tax and investor relations.Mr. Rasche will report to Mr. Waltermire. • Richard A. Skau will be appointed to Senior Vice President, Chief Human Resources Officer.In this role, Mr. Skau will supervise Laclede Group’s efforts to attract, retain, develop and train employees to prepare them to execute on corporate strategy.His responsibilities also include employee relations, payroll, benefits, and diversity and inclusion. • Mark D. Waltermire will be promoted to Executive Vice President, Chief Financial Officer. In this role, Mr. Waltermire will oversee strategic planning and corporate development, information technology services, finance and accounting, supply chain functions and Laclede Energy Resources, Inc., an affiliate of Laclede Gas. 22 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management’s discussion analyzes the financial condition and results of operations of Laclede Gas Company (Laclede Gas or the Utility). It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on overall financial condition and liquidity. Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our expectations or beliefs and the effect of future developments may not be those anticipated. Among the factors that may cause results to differ materially from those contemplated in any forward-looking statement are: • weather conditions and catastrophic events, particularly severe weather in the natural gas producing areas of the country; • volatility in gas prices, particularly sudden and sustained changes in natural gas prices, including the related impact on margin deposits associated with the use of natural gas derivative instruments; • the impact of changes and volatility in natural gas prices on our competitive position in relation to suppliers of alternative heating sources, such as electricity; • changes in gas supply and pipeline availability, including decisions by natural gas producers to reduce production or shut in producing natural gas wells as well as other changes that impact supply for and access to our service area; • legislative, regulatory and judicial mandates and decisions, some of which may be retroactive, including those affecting • allowed rates of return • incentive regulation • industry structure • purchased gas adjustment provisions • rate design structure and implementation • regulatory assets • non-regulated and affiliate transactions • franchise renewals • environmental or safety matters, including the potential impact of legislative and regulatory actions related to climate change and pipeline safety • taxes • pension and other postretirement benefit liabilities and funding obligations • accounting standards, including the effect of potential changes relative to adoption of or convergence with international accounting standards; • the results of litigation; • retention of, ability to attract, ability to collect from, and conservation efforts of, customers; • capital and energy commodity market conditions, including the ability to obtain funds with reasonable terms for necessary capital expenditures and general operations and the terms and conditions imposed for obtaining sufficient gas supply; • discovery of material weakness in internal controls; and • employee workforce issues. Readers are urged to consider the risks, uncertainties, and other factors that could affect our business as described in this report. All forward-looking statements made in this report rely upon the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. We do not, by including this statement, assume any obligation to review or revise any particular forward-looking statement in light of future events. The Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Utility’s Financial Statements and the Notes thereto. 23 Table of Contents RESULTS OF OPERATIONS Overview Laclede Gas is a wholly owned subsidiary of The Laclede Group, Inc. (Laclede Group). Laclede Gas is regulated by the Missouri Public Service Commission (MoPSC or Commission) and serves the City of St. Louis and parts of ten counties in eastern Missouri. Laclede Gas delivers natural gas to retail customers at rates and in accordance with tariffs authorized by the MoPSC. The Utility’s earnings are primarily generated by the sale of heating energy. The Utility’s weather mitigation rate design lessens the impact of weather volatility on Laclede Gas’ customers during cold winters and stabilizes the Utility’s earnings by recovering fixed costs more evenly during the heating season. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. Ms. Suzanne Sitherwood became Laclede Gas Company’s Chairman, President, and Chief Executive Officer (CEO) effective February 1, 2012, succeeding Mr. Douglas H. Yaeger, who retired on that same date. Ms. Sitherwood also serves as President and CEO of The Laclede Group, Inc. On April 26, 2012, Steven P. Rasche was appointed Chief Financial Officer and principal accounting officer of Laclede Gas effective May 1, 2012. On April27, 2012, Laclede Group announced a new organizational structure that will position it to grow through execution of four strategic imperatives: 1) develop and invest in emerging technologies, 2) pursue growth through the acquisition of businesses to which the Laclede Group can apply its operating model, 3)invest in infrastructure, and 4) leverage current business unit competencies to enhance growth.Laclede Group’s Board of Directors approved the following appointments and promotions effective May 1, 2012.These executives also currently serve as directors or officers of Laclede Gas. • Michael R. Spotanski will be appointed to the newly created position of Senior Vice President, Chief Integration and Innovation Officer.In his new role, Mr. Spotanski will lead Laclede Group’s efforts to integrate regulated natural gas distribution utilities and other businesses that it acquires as part of its growth strategy, as well as its efforts to develop and invest in emerging technologies.Currently, Mr. Spotanski is Senior Vice President Operations and Marketing of Laclede Gas.Until a new operating officer is appointed for Laclede Gas, Mr. Spotanski will continue to manage operations at Laclede Gas along with Suzanne Sitherwood who will remain President of Laclede Gas. • Mark C. Darrell will be appointed to the position of Senior Vice President, General Counsel and Chief Compliance Officer.In this role, Mr. Darrell will supervise Laclede Group’s corporate legal functions, including mergers and acquisition support, litigation, regulatory affairs, contracts and environmental matters.He will also be responsible for the Laclede Group’s corporate compliance. • Mary C. Kullman will be promoted to Senior Vice President, Chief Administrative Officer and Corporate Secretary.In her new role, Ms. Kullman’s responsibilities will include overseeing corporate communications, marketing and branding; the development and implementation of standards for shared services, enterprise risk management and internal audit.She will retain her current role as corporate secretary and responsibility for corporate governance, securities and ethics. • Steven P. Rasche will be promoted to Senior Vice President, Finance and Accounting and will serve as principal accounting officer for Laclede Group.Mr.Rasche’s responsibilities will include accounting, financial reporting and analysis, treasury, tax and investor relations.Mr. Rasche will report to Mr. Waltermire. • Richard A. Skau will be appointed to Senior Vice President, Chief Human Resources Officer.In this role, Mr. Skau will supervise Laclede Group’s efforts to attract, retain, develop and train employees to prepare them to execute on corporate strategy.His responsibilities also include employee relations, payroll, benefits, and diversity and inclusion. 24 Table of Contents • Mark D. Waltermire will be promoted to Executive Vice President, Chief Financial Officer. In this role, Mr. Waltermire will oversee strategic planning and corporate development, information technology services, finance and accounting, supply chain functions and Laclede Energy Resources, Inc., an affiliate of Laclede Gas. Based on the nature of the business of the Utility, as well as current economic conditions, management focuses on the following key variables in evaluating the financial condition and results of operations and managing the business: • the Utility’s ability to recover the costs of purchasing and distributing natural gas from its customers; • the impact of weather and other factors, such as customer conservation, on revenues and expenses; • changes in the regulatory environment at the federal, state, and local levels, as well as decisions by regulators, that impact the Utility’s ability to earn its authorized rate of return; • the Utility’s ability to access credit markets and maintain working capital sufficient to meet operating requirements; and, • the effect of natural gas price volatility on the business. Further information regarding how management seeks to manage these key variables is discussed below. Laclede Gas continues to provide reliable natural gas service at a reasonable cost, while maintaining and building a secure and dependable infrastructure. The Utility’s strategy focuses on improving performance and mitigating the impact of weather fluctuations on Laclede Gas’ customers while improving the ability to recover its authorized distribution costs and return. The Utility’s distribution costs are the essential, primarily fixed, expenditures it must incur to operate and maintain more than 16,000 miles of mains and services comprising its natural gas distribution system and related storage facilities. The Utility’s distribution costs include wages and employee benefit costs, depreciation and maintenance expenses, and other regulated utility operating expenses, excluding natural and propane gas expense. Distribution costs are considered in the ratemaking process, and recovery of these types of costs is included in revenues generated through the Utility’s tariff rates, as approved by the MoPSC. The settlement of the Utility’s rate case in 2010 retained the Utility’s weather mitigation rate design that better ensures the recovery of its fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. The Utility’s income from off-system sales and capacity release remains subject to fluctuations in market conditions. The Utility is allowed to retain 15% to 25% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. Some of the factors impacting the level of off-system sales include the availability and cost of the Utility’s natural gas supply, the weather in its service area, and the weather in other markets. When Laclede Gas’ service area experiences warmer-than-normal weather while other markets experience colder weather or supply constraints, some of the Utility’s natural gas supply is available for off-system sales and there may be a demand for such supply in other markets. See the Regulatory and Other Matters section on page 28 of this report for additional information on regulatory issues. Laclede Gas works actively to reduce the impact of wholesale natural gas price volatility on its costs by strategically structuring its natural gas supply portfolio to increase its gas supply availability and pricing alternatives and through the use of derivative instruments to protect its customers from significant changes in the commodity price of natural gas. Nevertheless, the overall cost of purchased gas remains subject to fluctuations in market conditions. The Utility’s Purchased Gas Adjustment (PGA) Clause allows Laclede Gas to flow through to customers, subject to prudence review by the MoPSC, the cost of purchased gas supplies, including costs, cost reductions, and related carrying costs associated with the use of derivative instruments to hedge the purchase price of natural gas, as well as gas inventory carrying costs. The Utility believes it will continue to be able to obtain sufficient gas supply. The price of natural gas supplies and other economic conditions may affect sales volumes, due to the conservation efforts of customers, and cash flows associated with the timing of collection of gas costs and related accounts receivable from customers. 25 Table of Contents The Utility relies on both short-term credit and long-term capital markets, as well as cash flows from operations, to satisfy its seasonal cash requirements and fund its cost of capital expenditures. Laclede Gas’ ability to issue commercial paper supported by lines of credit, to issue long-term bonds, or to obtain new lines of credit is dependent on current conditions in the credit and capital markets. Management focuses on maintaining a strong balance sheet and believes it currently has adequate access to credit and capital markets and will have sufficient capital resources to meet its foreseeable obligations. See the Liquidity and Capital Resources section on page30 for additional information. EARNINGS Quarter Ended March 31, 2012 Laclede Gas’ net income totaled $25.9 million for the quarter ended March 31, 2012, a decrease of $0.3 million compared with the quarter ended March 31, 2011. The decrease was primarily due to the following factors, quantified on a pre-tax basis: • lower system gas sales margins and other variations, totaling $4.4million, primarily due to the effect ofweather in the Utility’s service area during the three months ended March 31, 2012, which was the warmest such quarter on record; and • increases in pension and group insurance expenses totaling $3.3 million. These factors were partially offset by: • decreases in operation and maintenance expenses, excluding pension and group insurance expenses, totaling $5.4 million; and • higher Infrastructure System Replacement Surcharge (ISRS) revenues totaling $1.1 million. Utility Operating Revenues Laclede Gas passes on to Utility customers (subject to prudence review by the MoPSC) increases and decreases in the wholesale cost of natural gas in accordance with its PGA Clause. The volatility of the wholesale natural gas market results in fluctuations from period to period in the recorded levels of, among other items, revenues and natural gas cost expense. Nevertheless, increases and decreases in the cost of gas associated with system gas sales volumes have no direct effect on net revenues and net income. Utility Operating Revenues for the quarter ended March 31, 2012 were $298.6 million, or $89.8 million less than the same period last year. Temperatures experienced in the Utility’s service area during the quarter ended March 31, 2012, which were the warmest on record, were 32.0% warmer than the same quarter last year and 30.1% warmer than normal. Total system therms sold and transported were 305.2 million for the quarter ended March 31, 2012, compared with 411.1 million for the same period last year. Total off-system therms sold and transported were 130.0 million for the quarter ended March 31, 2012, compared with 84.4 million for the same period last year. The decrease in Utility Operating Revenues was primarily attributable to the following factors: (Millions) Lower system sales volumes and other variations $ ) Lower prices charged for off-system sales ) Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations - Overview) Lower wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) ) Higher ISRS revenues Total Variation $ ) 26 Table of Contents Utility Operating Expenses Utility Operating Expenses for the quarter ended March 31, 2012 decreased $86.8 million from the same quarter last year. Natural and propane gas expense decreased $80.5 million, or 30.9%, from last year’s level, primarily attributable to decreased system volumes purchased for sendout and lower rates charged by our suppliers. Other operation and maintenance expenses decreased $2.1 million, or 4.7%, primarily due a higher rate of overheads capitalized, a lower provision for uncollectible accounts, and decreased maintenance charges, partially offset by higher pension and group insurance expenses. Taxes, other than income taxes, decreased $4.6 million, or 18.6%, primarily due to decreased gross receipts taxes (attributable to the decreased system sales revenues). Other Income and (Income Deductions) - Net Other Income and (Income Deductions) – Net increased $0.9 million primarily due to higher net investment gains. Interest Charges Interest charges during the quarter ended March 31, 2012 were essentially unchanged from the same period last year. Average short-term interest rates were 0.3% for both the quarters ended March 31, 2012 and 2011. Average short-term borrowings were $153.2 million for the quarter ended March 31, 2012, compared with $126.8 million for the quarter ended March 31, 2011. Income Taxes The $1.6 million decrease in income taxes was primarily due to lower pre-tax income and the effects of various property-related deductions. Six Months Ended March 31, 2012 Laclede Gas’ net income for the six months ended March31,2012 was $47.6 million, compared with net income of $47.7 million for the six months ended March31,2011. The $0.1 million decrease in net income was primarily attributable to the following factors, quantified on a pre-tax basis: • lower system gas sales margins and other variations, totaling $3.7million, primarily due to the effect of weather in the Utility’s service area during the six months ended March 31, 2012, which was the warmest such period on record; and • increases in pension and group insurance expenses totaling $4.9 million. These factors were partially offset by: • decreases in operating and maintenance expenses, excluding pension and group insurance expenses, totaling $5.2 million; • higher ISRS revenues totaling $2.2 million; and • higher net investment gains, totaling $1.0 million. Utility Operating Revenues Laclede Gas passes on to Utility customers (subject to prudence review by the MoPSC) increases and decreases in the wholesale cost of natural gas in accordance with its PGA Clause. The volatility of the wholesale natural gas market results in fluctuations from period to period in the recorded levels of, among other items, revenues and natural gas cost expense. Nevertheless, increases and decreases in the cost of gas associated with system gas sales volumes have no direct effect on net revenues and net income. 27 Table of Contents Utility Operating Revenues for the six months ended March31,2012 were $549.5 million, or $116.3 million less than the same period last year. Temperatures experienced in the Utility’s service area during the six months ended March31,2012, which were the warmest on record, were 27.5% warmer than the same period last year and 26.8% warmer than normal. Total system therms sold and transported were 543.7 million for the six months ended March31,2012, compared with 697.0 million for the same period last year. Total off-system therms sold and transported were 228.2 million for the six months ended March31,2012, compared with 138.1 million for the same period last year. The decrease in Utility Operating Revenues was primarily attributable to the following factors: (Millions) Lower system sales volumes and other variations $ ) Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations - Overview) Lower wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) ) Lower prices charged for off-system sales ) Higher ISRS revenues Total Variation $ ) Utility Operating Expenses Utility Operating Expenses for the six months ended March31,2012 decreased $112.2 million from the same period last year. Natural and propane gas expense decreased $107.1 million, or 24.7%, from last year’s level, primarily attributable decreased system volumes purchased for sendout and lower rates charged by our suppliers. Other operation and maintenance expenses decreased $0.3 million, or 0.3%, primarily due to a higher rate of overheads capitalized, decreased maintenance charges, and a lower provision for uncollectible accounts, partially offset by higher pension and group insurance expenses. Depreciation and amortization expense increased $0.9 million, or 4.6%, primarily due to additional depreciable property. Taxes, other than income taxes, decreased $5.7 million, or 14.0%, primarily due to decreased gross receipts taxes (attributable to decreased system sales revenues). Other Income and (Income Deductions) - Net Other Income and (Income Deductions) – Net increased $1.0 million primarily due to higher net investment gains. Interest Charges The $0.4 million decrease in interest charges was primarily due to lower interest on long-term debt, attributable to the November2010 maturity of $25 million principal amount of 6 1/2 % first mortgage bonds. Average short-term interest rates were 0.3% for both the six months ended March31,2012 and 2011. Average short-term borrowings were $148.2 million for the six months ended March31,2012, compared with $145.8 million for the six months ended March31,2011. Income Taxes The $1.5 million decrease in income taxes was primarily due to lower pre-tax income and the effects of various property-related deductions, partially offset by net changes in unrecognized tax benefits recorded in earnings. REGULATORY AND OTHER MATTERS On December28,2006, the MoPSC Staff proposed a disallowance of $7.2 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal year 2005, which the Staff later reduced to a $1.7 million disallowance pertaining to Laclede Gas’ purchase of gas from a marketing affiliate, LER. The MoPSC Staff has also proposed disallowances of $2.8 million and $1.5 million of gas costs relating to Laclede Gas purchases of gas supply from LER for fiscal years 2006 and 2007, respectively. The MoPSC Staff proposed a number of non-monetary recommendations, based on its review of gas costs for fiscal years 2008 and 2009. Laclede Gas believes that the proposed disallowances lack merit and is vigorously opposing these adjustments in proceedings before the MoPSC. As such, no amount has been recorded in the financial statements for these proposed disallowances. 28 Table of Contents In connection with the affiliate transactions mentioned above, on July7,2010, the MoPSC Staff filed a complaint against Laclede Gas alleging that, by stating that it was not in possession of proprietary LER documents, Laclede Gas violated the MoPSC Order authorizing the holding company structure (2001 Order). Laclede Gas counterclaimed that the Staff failed to adhere to the pricing provisions of the MoPSC’s affiliate transaction rules and Laclede Gas’ Cost Allocation Manual. By orders dated November 3, 2010 and February4,2011, respectively, the MoPSC dismissed Laclede’s counterclaim and granted summary judgment to Staff, finding that Laclede Gas violated the terms of the 2001 Order and authorizing its General Counsel to seek penalties in court against Laclede Gas. On March30,2011, Laclede Gas sought review of the February4 Order with the Missouri Cole County Circuit Court. On May19,2011, the Commission’s General Counsel filed a petition with the Cole County Circuit Court seeking penalties in connection with the Commission’s February4 Order. On July7,2011, the Circuit Court Judge signed an agreed Order holding the penalty case in abeyance while the February4 Order is appealed. On December 21, 2011, the Circuit Court reversed both the MoPSC’s November 3, 2010 Order and its February 4, 2011 Order. The MoPSC appealed and the matter is currently before the Western District Court of Appeals. Subsequent to the July7,2010 complaint, the MoPSC Staff filed a related complaint on October6,2010 against Laclede Gas, LER, and Laclede Group, alleging that the Utility has failed to comply with the MoPSC’s affiliate transaction rules. LER and Laclede Group both filed motions to be dismissed from the proceeding, which were granted by the Commission on December22,2010. On January26,2011, the Commission also dismissed certain counts of the complaint against Laclede Gas. The remaining counts and a counterclaim against the Staff, filed by Laclede Gas, are still pending before the Commission. Laclede Gas believes that the complaint lacks merit and is vigorously opposing it. On November9,2011, the Utility made an ISRS filing with the Commission designed to increase revenues by $2.0 million annually, essentially all of which was approved by the MoPSC effective January 13, 2012. On April 27, 2012, the Utility made another ISRS filing with the Commission designed to increase revenues by $3.1 million annually, pending approval by the Commission. On June29,2010, the Office of Federal Contract Compliance Programs issued a Notice of Violations to Laclede Gas alleging lapses in certain employment selection procedures during a two-year period ending in February2006. The Utility believes that the allegations lack merit and is vigorously defending its position. Management, after discussion with counsel, believes that the final outcome of these matters will not have a material effect on the financial position and results of operations of the Utility. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition, results of operations, liquidity, and capital resources is based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles (GAAP). GAAP requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. Our critical accounting policies used in the preparation of our Financial Statements are described in Item 7 of our Annual Report on Form 10-K for the fiscal year ended September30,2011 and include the following: • Accounts receivable and allowance for doubtful accounts • Employee benefits and postretirement obligations • Regulated operations There were no significant changes to these critical accounting policies during the six months ended March 31,2012. For discussion of other significant accounting policies, see Note 1 of the Notes to Financial Statements included in the Utility’s Form 10-K for the fiscal year ended September30,2011. 29 Table of Contents ACCOUNTING PRONOUNCEMENTS The Utility has evaluated or is in the process of evaluating the impact that recently issued accounting standards will have on the Utility’s financial position or results of operations upon adoption. For disclosures related to the adoption of new accounting standards, see the New Accounting Standards section of Note 1 of the Notes to Financial Statements. The Utility continues to monitor the developments of the Financial Accounting Standards Board (FASB) relative to possible changes in accounting standards. Currently, the FASB is considering various changes to U. S. GAAP, some of which may be significant, as part of a joint effort with the International Accounting Standards Board to converge accounting standards. Future developments, depending on the outcome, have the potential to impact the Utility’s financial condition and results of operations. FINANCIAL CONDITION CASH FLOWS Laclede Gas’ short-term borrowing requirements typically peak during colder months when Laclede Gas borrows money to cover the lag between when it purchases its natural gas and when its customers pay for that gas. Changes in the wholesale cost of natural gas (including cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments), variations in the timing of collections of gas cost under the Utility’s PGA Clause, and the utilization of storage gas inventories cause short-term cash requirements to vary during the year and from year to year, and can cause significant variations in the Utility’s cash provided by or used in operating activities. Net cash provided by operating activities was $50.5 million for the six months ended March 31, 2012, compared with $130.9 million for the six months ended March 31, 2011. The variation is primarily attributable to increased cash payments for margin deposits associated with the Utility’s use of natural gas derivative instruments and other variations associated with the timing of collections of gas cost under the Utility’s PGA Clause, as well as increased cash payments for the funding of pension plans. Net cash used in investing activities for the six months ended March 31, 2012 was $41.8 million compared with $31.0million for the six months ended March 31, 2011. The variation primarily reflects increased capital expenditures this year. Net cash used in financing activities was $8.2 million for the six months ended March 31, 2012, compared with $99.1million for the six months ended March 31,2011. The variation primarily reflects a net increase in short-term borrowings this year and the effect of the maturity of long-term debt last year. LIQUIDITY AND CAPITAL RESOURCES Short-term Debt As indicated in the discussion of cash flows above, the Utility’s short-term borrowing requirements typically peak during the colder months. These short-term cash requirements can be met through the sale of commercial paper supported by lines of credit with banks or through direct use of the lines of credit. At March 31, 2012, Laclede Gas had a syndicated line of credit in place of $300 million from seven banks, with the largest portion provided by a single bank being 17.9%. This line is scheduled to expire in July 2016. Laclede Gas’ lines of credit include a covenant limiting total debt, including short-term debt, to no more than 70% of total capitalization. As defined in the line of credit, total debt was 50% of total capitalization on March 31,2012. Due to lower yields available to Laclede Group on its short-term investments, Laclede Group elected to provide a) a portion of Laclede Gas’ short-term funding through intercompany lending during the six months ended March 31,2012 and b) all of its short-term funding on March 31, 2012. Information about the Utility’s short-term borrowings during the six months ended March 31,2012 and as of March31,2012, is presented below: 30 Table of Contents Commercial Paper Borrowings Borrowings from Laclede Group Total Short-Term Borrowings Six Months Ended March 31, 2012 Weighted average borrowings outstanding $75.0 million $73.2 million $148.2 million Weighted average interest rate 0.3% 0.3% 0.3% Range of borrowings outstanding $0 – $133.5 million $13.0 - $107.5 million $98.9 - $200.1 million As of March 31, 2012 Borrowings outstanding at end of period None $107.5 million $107.5 million Weighted average interest rate N/A 0.3% 0.3% Based on average short-term borrowings for the six months ended March31,2012, an increase in the average interest rate of 100 basis points would decrease the Utility’s pre-tax earnings and cash flows by approximately $1.5 million on an annual basis, portions of which may be offset through the application of PGA carrying costs. Long-term Debt and Equity The Utility has MoPSC authority to issue debt securities and preferred stock, including on a private placement basis, as well as to issue common stock, receive paid-in capital, and enter into capital lease agreements, all for a total of up to $518 million, effective through June30,2013. During the six months ended March 31, 2012, pursuant to this authority, the Utility sold 29 shares of its common stock to Laclede Group for $1.1 million. For more information on these sales of stock, see Part II., Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. As of April 27, 2012, $514.7 million remains available under this authorization. The amount, timing, and type of additional financing to be issued will depend on cash requirements and market conditions, as well as future MoPSC authorizations. At March 31, 2012, Laclede Gas had fixed-rate long-term debt totaling $365 million (including current maturities). While these long-term debt issues are fixed-rate, they are subject to changes in their fair value as market interest rates change. However, increases or decreases in fair value would impact earnings and cash flows only if Laclede Gas were to reacquire any of these issues in the open market prior to maturity. Under GAAP applicable to Laclede Gas’ regulated operations, losses or gains on early redemptions of long-term debt would typically be deferred as regulatory assets or regulatory liabilities and amortized over a future period. Of the Utility’s $365 million in long-term debt, $50 million have no call option, $235 million have make-whole call options, and $80 million are callable at par in 2013. None of the debt has any put options. Other The Utility’s access to capital markets, including the commercial paper market, and its financing costs, may depend on its credit rating. The credit ratings of the Utility remain at investment grade, but are subject to review and change by the rating agencies. Utility capital expenditures were $40.5 million for the six months ended March 31, 2012, compared with $29.6million for the same period last year. The increase in capital expenditures, compared with the prior period, is primarily attributable to additional expenditures for distribution plant and information technology investments. During fiscal 2011, Laclede Gas began a multi-year project to enhance its technology, customer service, and business processes by replacing its existing work management, financial, and supply chain software applications. Capitalization at March 31, 2012 consisted of 57.8% common stock equity and 42.2% long-term debt. It is management’s view that Laclede Gas has adequate access to capital markets and will have sufficient capital resources, both internal and external, to meet anticipated capital requirements, which primarily include capital expenditures, scheduled maturities of long-term debt, short-term seasonal needs, and dividends. 31 Table of Contents The seasonal nature of Laclede Gas’ sales affects the comparison of certain balance sheet items at March 31, 2012 and at September30,2011, such as Accounts receivable - net, Gas stored underground, Notes payable, Accounts payable, Regulatory assets and Regulatory liabilities, and Advance and Delayed customer billings. The Balance Sheet at March31,2011 is presented to facilitate comparison of these items with the corresponding interim period of the preceding fiscal year. CONTRACTUAL OBLIGATIONS As of March 31, 2012, Laclede Gas had contractual obligations with payments due as summarized below(inmillions): Payments due by period Remaining Fiscal Years Contractual Obligations Total Fiscal Year Fiscal Years 2013-2014 Fiscal Years 2015-2016 2017 and thereafter Principal Payments on Long-Term Debt $ $ — $ $ — $ Interest Payments on Long-Term Debt Capital Leases (a) — Operating Leases (a) — Purchase Obligations – Natural Gas (b) Purchase Obligations – Other (c) Total (d) $ (a) Lease obligations are primarily for office space, office equipment, vehicles, and power operated equipment. Additional payments will be incurred if renewal options are exercised under the provisions of certain agreements. (b) These purchase obligations represent the minimum payments required under existing natural gas transportation and storage contracts and natural gas supply agreements. These amounts reflect fixed obligations as well as obligations to purchase natural gas at future market prices, calculated using March31,2012 NYMEX futures prices. Laclede Gas recovers the costs related to its purchases, transportation, and storage of natural gas through the operation of its PGA Clause, subject to prudence review by the MoPSC; however, variations in the timing of collections of gas costs from customers affect short-term cash requirements. Additional contractual commitments are generally entered into prior to or during the heating season. (c) These purchase obligations primarily reflect miscellaneous agreements for the purchase of materials and the procurement of services necessary for normal operations. (d) The category of Other Long-Term Liabilities has been excluded from the table above because there are no material amounts of contractual obligations under this category. Long-term liabilities associated with unrecognized tax benefits, totaling $5.8 million, have been excluded from the table above because the timing of future cash outflows, if any, cannot be reasonably estimated. Also, commitments related to pension and postretirement benefit plans have been excluded from the table above. At this writing, Laclede Gas expects to make contributions to its qualified, trusteed pension plans of at least $10.5million during the remaining six months of fiscal year2012. Laclede Gas anticipates a $4.7 million contribution relative to its non-qualified pension plans during the remaining six months of fiscal year2012. With regard to the postretirement benefits, the Utility anticipates it will contribute $9.0million to the qualified trusts and $0.2 million directly to participants from Laclede Gas’ funds during the remaining six months of fiscal year2012. For further discussion of the Utility’s pension and postretirement benefit plans, refer to Note 2, Pension Plans and Other Postretirement Benefits, of the Notes to Financial Statements. 32 Table of Contents MARKET RISK Commodity Price Risk Laclede Gas’ commodity price risk, which arises from market fluctuations in the price of natural gas, is primarily managed through the operation of its PGA Clause. The PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review by the MoPSC, the cost of purchased gas supplies. The Utility is allowed the flexibility to make up to three discretionary PGA changes during each year, in addition to its mandatory November PGA change, so long as such changes are separated by at least two months. The Utility is able to mitigate, to some extent, changes in commodity prices through the use of physical storage supplies and regional supply diversity. Laclede Gas also has a risk management policy that allows for the purchase of natural gas derivative instruments with the goal of managing its price risk associated with purchasing natural gas on behalf of its customers. This policy prohibits speculation. Costs and cost reductions, including carrying costs, associated with the Utility’s use of natural gas derivative instruments are allowed to be passed on to the Utility’s customers through the operation of its PGA Clause. Accordingly, Laclede Gas does not expect any adverse earnings impact as a result of the use of these derivative instruments. However, the timing of recovery for cash payments related to margin requirements may cause short-term cash requirements to vary. Nevertheless, carrying costs associated with such requirements, as well as other variations in the timing of collections of gas costs, are recovered through the PGA Clause. For more information about the Utility’s natural gas derivative instruments, see Note 5, Derivative Instruments and Hedging Activities, of the Notes to Financial Statements. Interest Rate Risk The Utility is subject to interest rate risk associated with its long-term and short-term debt issuances. Based on average short-term borrowings during the six months ended March 31, 2012, an increase of 100 basis points in the underlying average interest rate for short-term debt would have caused an increase in interest expense of approximately $1.5million on an annual basis. Portions of such increases may be offset through the application of PGA carrying costs. At March 31, 2012, Laclede Gas had fixed-rate long-term debt totaling $365 million (including current maturities). While these long-term debt issues are fixed-rate, they are subject to changes in fair value as market interest rates change. However, increases or decreases in fair value would impact earnings and cash flows only if Laclede Gas were to reacquire any of these issues in the open market prior to maturity. Under GAAP applicable to Laclede Gas’ regulated operations, losses or gains on early redemptions of long-term debt would typically be deferred as regulatory assets or regulatory liabilities and amortized over a future period. ENVIRONMENTAL MATTERS Laclede Gas owns and operates natural gas distribution, transmission and storage facilities, the operations of which are subject to various environmental laws, regulations and interpretations. While environmental issues resulting from such operations arise in the ordinary course of business, such issues have not materially affected Laclede Gas’ financial position and results of operations. As environmental laws, regulations, and their interpretations change, however, Laclede Gas may be required to incur additional costs. For information relative to environmental matters, see Note 8, Commitments and Contingencies, of the Notes to Financial Statements. OFF-BALANCE SHEET ARRANGEMENTS Laclede Gas has no off-balance sheet arrangements. 33 Table of Contents Item 3. Quantitative and Qualitative Disclosures About Market Risk For this discussion, see Part I., Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Market Risk, on page 33 of this report. Item 4. Controls and Procedures As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a-15e and Rule 15d-15e under the Securities Exchange Act of 1934, as amended. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective. There have been no changes in our internal control over financial reporting that occurred during our second fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 34 Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings For a description of environmental matters and legal proceedings, see Note 8, Commitments and Contingencies, of the Notes to Financial Statements. For a description of pending regulatory matters of Laclede Gas, see Part I., Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - Regulatory and Other Matters, on page 28 of this report. Laclede Gas is involved in litigation, claims and investigations arising in the normal course of business. Management, after discussion with counsel, believes that the final outcome of these matters will not have a material effect on the financial position or results of operations of the Utility. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds On February 8, 2012, the Board of Directors of Laclede Gas approved the sale of 18 shares of Laclede Gas common stock to Laclede Group. The proceeds from the sale, totaling $0.7million, were used to reduce short-term borrowings. Exemption from registration was claimed under Section 4(2) of the Securities Act of 1933. Item 6. Exhibits (a) See Exhibit Index 35 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Laclede Gas Company Dated: April 27, 2012 By: /s/ Mark D. Waltermire Mark D. Waltermire Senior Vice President and Chief Financial Officer (Authorized Signatory and Chief Financial Officer) 36 Table of Contents INDEX TO EXHIBITS Exhibit No. 12 - Ratio of Earnings to Fixed Charges. 31 - CEO and CFO Certifications under Exchange Act Rule 13a – 14(a). 32 - CEO and CFO Section 1350 Certifications. 37
